Citation Nr: 0023441	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service connected 
psychiatric disorder, currently rated as 70 percent 
disabling.  

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from June 1986 
to June 1989.  The veteran also had a period of active duty 
training from July 1990 to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision, in part, 
continued a 70 percent rating for the veteran's service-
connected psychiatric disorder which had been in effect since 
April 1997.  That rating decision also denied entitlement to 
a total rating for compensation on the basis of individual 
unemployability (TDIU).

On the January 1999 substantive appeal, VA Form 9, the 
veteran indicated that he only desired to pursue the issue of 
individual unemployability.  However, the veteran's 
representative included the issue of increased rating for the 
veteran's psychiatric disorder on the VA Form 646 submitted.  
The RO also indicated on the VA Form 8 that the issue 
involving an increased rating was certified for appeal.  
While at first glance this appears to be against the 
veteran's wishes not to pursue this issue, the Board believes 
that, in the present case, it is proper to address the issue 
involving an increased rating.  The issue of increased rating 
is inextricably intertwined with the veteran's claim for 
TDIU.  Moreover, in view of the Board's decision below, the 
Board believes that the veteran is not prejudiced by our 
addressing this issue.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected schizoaffective disorder 
is manifested by paranoia, auditory hallucinations, depressed 
mood, poor insight, poor judgment, unpredictable behavior, 
and a Global Assessment of Functioning (GAF) Scale score of 
between 35 and 40.


CONCLUSION OF LAW

1.  The criteria for a 100 percent rating for schizoaffective 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9211 (1999).

2.  The veteran is not eligible for assignment of a total 
rating for compensation purposes based on individual 
unemployability (TDIU). 38 C.F.R.§ 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  His assertion that 
his service connected psychiatric disorder has increased in 
severity is plausible. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the psyche in self-support 
of the individual.  38 C.F.R. § 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been service-connected for schizoaffective 
disorder effective from October 1991.  The Board notes that 
there are varying diagnoses of the veteran's mental illness.  
The predominate diagnosis is schizoaffective disorder.  There 
are also diagnoses of paranoid schizophrenia of record.  
However, such distinctions are small considering the close 
relationship of these illnesses and the similar presentation 
of symptoms that they manifest.  

The veteran has a history of psychosis which dates back to a 
period of active duty training in 1990.  Subsequent to this 
the veteran has required continuous treatment for his 
schizoaffective disorder.  Treatment has included periods of 
inpatient hospitalization.  

In October 1994 a VA psychiatric examination of the veteran 
was conducted.  Mental status examination revealed 
apprehensive behavior.  Affect was flat and blunted.  The 
veteran denied having hallucinations.  However, the veteran 
suffered from paranoid delusions which were exacerbated by 
stressful situations.  The examiner noted that the veteran's 
disability required treatment with multiple medications 
including psychotropic medication.  The diagnosis was 
schizoaffective disorder and a Global Assessment of 
Functioning (GAF) Scale score of 50 was assigned.  A GAF of 
50 is defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, (4TH ed. rev., 1994) (emphasis added).  

In April 1997 the most recent VA examination of the veteran 
was conducted.  The veteran reported auditory hallucinations 
of hearing voices.  Mental status examination revealed that 
the veteran was nervous and tense.  Concentration, insight, 
and judgment were poor.  Affect was flat.  Impulse control 
was also poor and the examiner noted that there "appears to 
be a significant loss of critical judgment and unpredictable 
behavior related to this service-connected schizoaffective 
disorder."  The diagnosis was depressive type 
schizoaffective disorder and the examiner noted that the 
veteran's "current level of social, industrial, and 
vocational adjustment is severely impaired."  A GAF of 35 to 
40 was assigned.   A GAF of 40 is defined as "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas , such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work;  . . 
. )."  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, (4TH ed. rev., 1994) 
(emphasis added). 

In December 1997 another examination was conducted on 
referral to a private psychologist.  The veteran reported 
having paranoid delusions and having auditory hallucinations.  
The examiner's diagnosis was paranoid schizophrenia which was 
"partially being controlled with his current medication 
regimen."  The examiner's opinion was that the veteran was 
not "capable of managing funds or making acceptable work 
decisions at this time."  

The RO has also obtained a large volume of VA treatment 
records.  These records reveal that the veteran requires 
regular treatment for his service-connected schizoaffective 
disorder.  Treatment includes various medications, individual 
and group therapy sessions and day treatment.  These 
treatment records date up to 1998, some more recent than the 
last formal examinations which were conducted in 1997.  These 
records do not on the whole indicate symptoms which are as 
severe as those noted on the 1997 examination reports.  
However, these treatment records indicate that the veteran's 
schizoaffective disorder is improved by a heavy regimen of 
medication which requires strict supervision on the part of 
the veteran's parents.  The veteran is shown to become 
paranoid and occasionally violent when his medication regimen 
lapses and his symptoms increase.  Moreover, the amount of 
treatment visits indicated, including day treatment sessions, 
are considerable.  The Board believes that the number of day 
treatment sessions would certainly preclude employment during 
what one would consider the "normal work day."  Also, the 
veteran's symptoms of paranoia apparently increase with 
stress and external stimulation.  The treatment records 
reveal that the veteran lives at home with his parents.  He 
requires fairly strict supervision to ensure that he takes 
his medication.  

The veteran's service-connected schizoaffective disorder is 
currently rated as 70 percent disabling.  A 70 percent rating 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9211 (1999).

The Board understands that the medical evidence provided by 
the veteran's recent VA treatment records does not show that 
his schizoaffective disorder is as severe as is indicated in 
the examination reports.  However, the Board notes that the 
veteran's improvement is only due to a strict treatment 
regime which includes therapy and psychotropic medication.  
His medication regime must be closely monitored by his 
parents to ensure compliance.  Stress and external stimuli 
increase the veteran's incidence of paranoia.  The records 
also indicates that the veteran's paranoid symptoms can 
become severe enough that he becomes violent.  The evidence 
of record reveals that the veteran is not employed and that 
he lives in a rather protected and structured environment.  
Moreover, his treatment regime seems to be so all 
encompassing that it would not enable him to work.  The Board 
believes that the veteran's service-connected schizoaffective 
disorder is as severe as indicated in the two 1997 
examination reports.  The veteran's condition is improved by 
his treatment with therapy and medication, fur the necessity 
for the therapy and monitoring of medication in itself 
contributes to industrial impairment.  Moreover, the veteran 
does exhibit persistent delusions of paranoia and auditory 
hallucinations.  His behavior is often inappropriate.  
Finally, he is a potential threat to others when his symptoms 
of paranoia become exacerbated due to stress or lapses of 
taking his medication.  The Board does not doubt that the 
veteran is incapable of maintaining employment because of his 
service-connected schizoaffective disorder.  As such, the 
veteran does exhibit the total occupational and social 
impairment contemplated by the rating schedule.    38 C.F.R. 
§ 4.130, Diagnostic Code 9211 (1999).  Therefore, the 
evidence supports an increased rating of 100 percent for the 
veteran's service-connected schizoaffective disorder.





II.  Total Rating for Compensation on the Basis of
 Individual Unemployability

As noted above, the Board has found that the veteran's 
service connected schizoaffective disorder warrants an 
increased schedular rating of 100 percent.  

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation as a 
result of service- connected disabilities ." 38 C.F.R. § 
4.16(a) (1999) (emphasis added).  In the present case the 
veteran has received a 100 percent schedular rating and as 
such he is not eligible for a TDIU evaluation.  See Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994) (claim for TDIU 
presupposes that the rating for the condition is less than 
100%); Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% 
schedular rating means that a veteran is totally disabled); 
Green v. West, 11 Vet. App. 472, 476 (1998). 

Where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet App 426, 430 (1994). Accordingly, the 
veteran's claim for a total rating for compensation on the 
basis of individual unemployability must be denied.








	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating of 100 percent is granted for the 
veteran's service connected schizoaffective disorder, subject 
to the law and regulations governing the payment of monetary 
awards. 

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

